      Case 4:21-cr-00139-RSB-CLR Document 18 Filed 08/20/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION

 UNITED STATES OF AMERICA                    )   CASE NO. 4:21-CR-139
                                             )
       v.                                    )
                                             )
 JAVARUS MCKINNEY, ET AL.                    )

                                        ORDER

      Based upon the motion of the Government, and for good cause shown therein,

the Government’s motion for leave of absence is GRANTED for the following dates:

             a)     September 16-17, 2021

      IT IS FURTHER ORDERED that should a hearing be set during those dates; a

substitute Assistant United States Attorney may handle the matter.

      SO ORDERED, this WK day of $XJXVW 2021.




                                         __________________________________________
                                         ___________________________________
                                         CHRISTOPHER
                                         CHRI
                                            R STOP
                                                 OPHE
                                                 OP  H R L. RAY
                                         UNITED STATES    S MAGISTRATE JUDGE
                                                                           J
                                         SOUTHERN DISTRICT OF GEORGIA
